Citation Nr: 9917544	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-10 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services from November 19, 1995 to November 
21, 1995.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to November 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision of the Department of Veterans Affairs (VA) 
Medical Center in Muskogee, Oklahoma.  

The Board notes that the veteran requested a hearing in 
correspondence dated in April 1996.  In a VA Form-9, dated in 
April 1997, the veteran indicated that he did not desire to 
have a hearing before the Board.  In an Informal Brief, 
submitted by the veteran's representative in May 1999, it is 
indicated that the veteran no longer desired a hearing.  
Thus, the Board is satisfied that the veteran does not desire 
a personal hearing and will proceed in this matter based on 
the evidence of record.  

A February 1999 statement from the veteran's representative 
requests an increased rating for the veteran's ulcerative 
colitis.  This is referred to the regional office for its 
consideration.


FINDINGS OF FACTS

1.  On November 19 1995, the veteran was admitted to Haskell 
County Hospital for symptoms associated with hematuria, 
possible renal stone; the veteran was discharged on November 
21, 1995.  

2.  At the time of the veteran's hospitalization he was 
service connected for ulcerative colitis. 

3.  Payment or reimbursement for the cost of the private 
hospital care provided at Haskell County Hospital from 
November 19, 1995, to November 21, 1995, was not authorized.

4.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.  

6.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.


CONCLUSION OF LAW

The criteria for reimbursement or payment for costs of 
private medical services provided in association with 
hospitalization from November 19 to 21, 1995, at Haskell 
County Hospital in Stigler, Oklahoma have not been met.  38 
U.S.C.A.§§ 1701, 1703, 1710, 1728, 5107 (West 1991 & Supp. 
1998); 38 C.F.R.§§ 17.52, 17.53, 17.54, 17.120, 17.121 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service-connected for ulcerative colitis.  

It is neither asserted nor shown that the inpatient hospital 
care provided the veteran at Haskell Community Hospital from 
November 19 to 21, 1995, was authorized by VA.  

Records from Haskell Community Hospital reflect that the 
veteran was hospitalized from November 19 to November 21, 
1995 for hematuria, possible renal stone. An admission note, 
dated on November 19, 1995, reflects that the veteran called 
the VA and that VA informed the veteran that they would only 
give him a shot and that nothing more could be done for him.  
It was noted that the veteran was brought to the private 
facility acutely ill.  At the time of admission, complaints 
included dysuria, dribbling which started with pain in the 
lower mid quadrant, and blood clots in the urine.  The 
provisional diagnosis was pyelonephritis and/or right renal 
lithiasis, hypertension, cardiac arrhythmia post coronary 
artery bypass graft-1985, coronary artery disease, Crohn's 
disease per history, and ulcerative colitis per history.  The 
veteran was treated for a possible kidney stone.  

In a claim for payment of cost of unauthorized medical 
services, it was indicated that the veteran's private doctor 
contacted VA prior to the veteran's admission to the private 
facility.  It was further noted that VA advised the doctor 
not to send the veteran to a VA facility because no beds were 
available.  

In a claim for payment or reimbursement of medical expenses 
incurred at a non-VA facility, certain requirements must be 
met before a veteran is considered eligible for such a 
benefit. Prerequisites to such eligibility are set out in 
applicable regulatory provisions. In instances where VA has 
authority to contract for services, there must be a showing 
that treatment was of--

Generally, under, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
(formerly 38 C.F.R. § 17.80), in order to be entitled to 
payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability; or

(4) for any illness in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31; and 

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability. From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (formerly 38 C.F.R. § 
17.80a).

The Board notes that while certain of the laws and 
regulations applicable in the present case, and as described 
above, have been amended and/or renumbered during the 
pendency of the present appeal, a careful review of these 
changes reveals no substantive difference in the application 
of the recently superseded and now adopted laws and 
regulations as applicable in the present case. Accordingly, 
there is no version of either law or regulation which is more 
favorable to the veteran in accordance with the Court of 
Veterans Appeals' decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes that the veteran was not 
furnished a copy of the new regulation, but was furnished a 
copy of the regulation which it replaced (38 C.F.R. § 17.80).  
Since the old and new regulations have essentially the same 
criteria for the payment of medical service not previously 
authorized, i.e., the need for treatment for service-
connected disability or adjunct disability; a medical 
emergency; and unavailability of federal facilities, the 
Board considers the failure to provide a copy of the new 
regulation to be harmless error.

The Board has reviewed the evidence of record and finds that 
payment of expenses of unauthorized medical services rendered 
during a period of hospitalization from November 19 through 
November 21, 1995, is not warranted.  The facts surrounding 
the veteran's hospitalization do not meet the statutory 
scheme established by Congress for the reimbursement or 
payment of expenses incurred at a non-VA facility.  
Specifically, the evidence does not establish that the 
veteran was treated for a service-connected disability, or 
for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability.  
Furthermore, the veteran does not have total disability that 
is permanent in nature that stems from a service-connected 
disability and he was not participating in a rehabilitation 
program.  See Zimick v. West, 11 Vet. App. 45 (1998)(non-
service-connected veteran's claim for reimbursement of 
private medical expenses is denied, as he did not meet the 
statutory criteria).  Accordingly, it is irrelevant and 
unnecessary to determine whether a medical emergency existed 
or whether Federal facilities were feasibly available.  Since 
the evidence reflects that the veteran does not meet all of 
the criteria for payment or reimbursement of unauthorized 
medical expenses and since the evidence reflects that the 
private hospital care was not authorized, a preponderance of 
the evidence is against the claim for payment or 
reimbursement.


ORDER

Reimbursement or payment for the costs of private medical 
services from November 19 to November 21, 1995 is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

